Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 11/9/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/21, 10/19/21 is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 11/16/21.
The application has been amended as follows: 
Claim 1. (AMEND) A glass article for one dimensional dimming, the glass article comprising a glass sheet comprising a light guide plate and including a first glass surface, a second glass surface and a maximum thickness T defined therebetween, the first glass surface and the second glass surface comprising a plurality of channels formed therein, the plurality of channels separated by and alternating with peaks, each channel of the plurality of channels comprising a depth H in a range from about 5 pm to about 300 pm, a width S defined at a location across each channel at H/2, and wherein a ratio S/H is in a range from about 1 to about 15, wherein the glass article further 
 
    PNG
    media_image1.png
    39
    183
    media_image1.png
    Greyscale
 100
where [[L]]Ln is a luminance of an nth area of a zone of the backlight unit and the LDI of the backlight unit is equal to or greater than about 0.70.
Allowable Subject Matter
Claims 1-7, 10-17, 19 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a glass article for one dimensional dimming, the glass article comprising a glass sheet comprising a plurality of channels formed therein, each channel of the plurality of channels comprising a depth H in a range from about 5 pm to about 300 pm, a width S defined at a location across each channel at H/2, and wherein a ratio S/H is in a range from about 1 to about 15, wherein the glass article further comprises a backlight unit, wherein the backlight unit comprises a local dimming index LDI defined as:

    PNG
    media_image1.png
    39
    183
    media_image1.png
    Greyscale
100
where Ln is a luminance of an nth area of a zone of the backlight unit and the LDI of the backlight unit is equal to or greater than about 0.70.

Dependent claims 2-7, 10-17, 19 and 42 are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875